DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation
Based on the instant specification and claim 8, the ranges claimed for x and y will be interpreted as inclusive of the end points.

Claim Objections
Claims 2-5, 7, 13-15 and 17 are objected to because of the following informalities:
In claims 2-4, “of the material” should be added after (ZT).
In claim 5, “of the material” should be added after “efficiency”.
In claim 7 line 2, “is” should be replaced with “of”.
In claim 13 line 2, “is” should be replaced by “of”. 
In claim 14, “of the material is” should be added after (ZT).
In claim 15, “of the material” should be added after “efficiency”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Claim 16 recites “at least one first leg and “at least one second leg” and subsequently refers to “the first leg” and “the second leg” which is unclear. For the purpose of this Office Action, “the first leg” will be treated as if it reads “the at least one first leg” and “the second leg” will be treated as if it reads “the at least one second leg”. 
	Claim 16 further has 2 material formulas each with the variables x and y and set ranges for x and y. Since there are 2 “x” variables and 2 “y” variables the claims are unclear. Each of the formulas should have different letters for the variables to clarify the claim requirements.  

	Claims 17-20 are additionally rejected as being dependent on a rejected base claim and including all the limitations thereof.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ponnambalam et al. “Thermoelectric Properties of Half-Heusler Bismuthides ZrCo1-xNixBi (x = 0.0 to 0.1)”.
	
Regarding claim 11, Ponnambalam discloses a ZrCoBi-based half-Heusler material (Title and abstract) comprising: 
a material having a formula: ZrCo1-xNixBi1-ySby (abstract and Figures 2-4)
where x can vary between 0.01 and 0.25 (x=0.05 or 0.1 as shown in Figures 2-4), and y can vary between 0 and 0.3 (y=0, Sb is not present).  



Ponnambalam discloses the composition claimed as set forth above. Since the composition of Ponnambalam is the same material as the composition claimed, it will necessarily be an n-type material.  

As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


Regarding claims 13-15, Ponnambalam discloses all of the claim limitations as set forth above. Ponnambalam discloses the composition claimed as set forth above. Since the composition of Ponnambalam is the same material as the composition claimed, it will necessarily display the claimed properties of “wherein the material has an average dimensionless figure-of-merit (ZT) is greater than or equal to about 0.65 as calculated by an integration method for temperatures between 300 and 973 K”, “where the material has a peak dimensionless figure-of-merit (ZT) of greater than or equal to about 1.0 at 973 K” and “wherein the material has a thermoelectric conversion efficiency is greater than or equal to about 7% at a temperature difference of about 650K”.  


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ponnambalam et al. “Thermoelectric Properties of Half-Heusler Bismuthides ZrCo1-xNixBi (x = 0.0 to 0.1)”, as applied to claim 11 above, in view of Gerster et al. (US 2014/0314610).
	Regarding claim 12, Ponnambalam discloses all of the claim limitations as set forth above. Ponnambalam additionally discloses that x is 0.1 (Figures 2 and 3), but Ponnambalam does not disclose that y is 0.15 and Sb is present. 

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add Sb such that y is 0.15 in the material of Ponnambalam, as taught by Gerster, since it would amount to nothing more than the simple substitution of one half-heusler material for another to obtain a predictable result.   

Additionally, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Gerster et al. (US 2014/0314610).

Regarding claim 1, Gerster discloses a ZrCoBi-based half-Heusler material in [26] comprising: 
a material having a formula: ZrCoBi1-x-ySnxSby (As discussed in [26], α can be Zr, y=0, and X can be both Bi and Sn which satisfies the claimed formula.), 
Gerster discloses that x can vary between 0 and 0.3 and discloses an Sb amount (y) of 0.2, but Gerster does not disclose the specifically claimed ranges that x can vary between 0.01 and 0.25, and y can vary between 0 and 0.2. However, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Modified Gerster discloses the composition claimed as set forth above. Since the composition of modified Gerster is the same material as the composition claimed, it will necessarily be a p-type material.  

As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Modified Gerster discloses the composition claimed as set forth above. Since the composition of modified Gerster is the same material as the composition claimed, it will necessarily display the claimed properties of “wherein an average dimensionless figure-of-merit (ZT) of the material is greater than or equal to about 0.80 as calculated by an integration method for temperatures between 300 and 973 K”.

As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.



Regarding claims 3-7, 9 and 10, modified Gerster discloses all of the claim limitations as set forth above. Gerster discloses the composition claimed as set forth above. Since the composition of modified Gerster is the same material as the composition claimed, it will necessarily display the claimed properties of “wherein an average dimensionless figure-of-merit (ZT) of the material is greater than or equal to about 0.80 as calculated by an integration method for temperatures between 300 and 973 K”,  “where the material has a peak dimensionless figure-of-merit (ZT) of greater than or equal to about 1.4 at 973 K”, “wherein a thermoelectric conversion efficiency of the material is greater than or equal to about 9% at a temperature difference of about 500K”, “wherein the material has a band structure with a high band degeneracy (Nv) of at least about 10”, “wherein the material has a room temperature power factor of at least about 20 µW cm-1 K-2, and wherein the material has a peak power factor of at least about 40 µW cm-1 K-2”, “wherein the material has a room temperature lattice thermal conductivity of less than 3 W m-1 K-1” and “wherein the material has a mean sound velocity (vm) of less than about 2800 m s-1”.  


    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.



	Regarding claim 8, modified Gerster discloses all of the claim limitations as set forth above. Modified Gerster discloses that x can vary between 0 and 0.3 and discloses an Sb amount (y) that is between 0 and 0.3 ([25]-[27]), but Gerster does not disclose the specifically claimed ranges that x is between 0.15 and 0.2 and y is 0. However, in the case where the claimed values “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, .
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sogou et al. (US 2006/0042676) in view of Ponnambalam et al. “Thermoelectric Properties of Half-Heusler Bismuthides ZrCo1-xNixBi (x = 0.0 to 0.1)” and Gerster et al. (US 2014/0314610).
	Regarding claim 16, Sogou discloses a thermoelectric module in Figure 1 comprising: 
	at least one first leg (7) and at least one second leg (8) which comprise half-heusler materials ([31]), wherein the at least one first leg and the at least one second leg are connected thermally in parallel and electrically in series ([6]).  
	Sogou does not disclose the specifically claimed materials for the at least one first leg and the at least one second leg. 

Ponnambalam discloses a thermoelectric ZrCoBi-based half-Heusler material (Title and abstract) comprising: 
a material having a formula: ZrCo1-xNixBi1-ySby (abstract and Figures 2-4)
where x can vary between 0.01 and 0.25 (x=0.05 or 0.1 as shown in Figures 2-4), and y can vary between 0 and 0.3 (y=0, Sb is not present).  

Gerster discloses a thermoelectric ZrCoBi-based half-Heusler material in [26] comprising: 
a material having a formula: ZrCoBi1-x-ySnxSby (As discussed in [26], α can be Zr, y=0, and X can be both Bi and Sn which satisfies the claimed formula.), 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


It would have been obvious to one having ordinary skill in the art at the time the invention was filed to replace the half-heusler materials of Sogou with the half-heusler materials taught by Ponnambalam and Gerster since it would amount to nothing more than the simple substitution of one half-heusler material for another to obtain a predictable result.   


Regarding claims 17-20, modified Sogou discloses all of the claim limitations as set forth above. Modified Sogou disclose the first and second material compositions claimed as set forth above. Since the first and second material compositions of modified Sogou are the same materials as the compositions claimed, the thermoelectric module will necessarily display the claimed properties of “wherein the thermoelectric module has a thermoelectric conversion efficiency of 10% or greater at a temperature difference of about 650 K”, “where a peak dimensionless figure-of- merit (ZT) of the first material is greater than or equal to about 1.4 at 973 K”, “where a peak dimensionless figure-of- merit (ZT) of the second material is greater than or equal to about 1.0 at 973 K”, and “wherein a thermoelectric conversion efficiency of the first material is greater than or 
As discussed in MPEP 2112.01, “When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Additionally, if the composition is physically the same, it must have the same properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726